Citation Nr: 0521599	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-48 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1987 to May 
19, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement service for 
chronic fatigue syndrome and granted service connection of a 
tibia and fibular fracture.  The veteran perfected an appeal 
of the denial of service connection for chronic fatigue 
syndrome.

The Board notes that the September 1996 statement of the case 
and February 1998 supplemental statement of the case 
contained additional issues.  However, the only appeal 
perfected is the one listed on the cover page of this 
decision.  Thus, this is the only issue over which the Board 
has jurisdiction.  38 C.F.R. § 20.200(2004).
This case was previously before the Board in February 2000, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development and to schedule a VA examination. As these 
requested actions were performed, the Board finds that the 
AMC substantially complied with the remand directives, and 
that a new remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998).

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The probative evidence does not show that the veteran 
currently has chronic fatigue syndrome.  




CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, although pre-adjudication was not provided, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claim for entitlement to service 
connection for chronic fatigue syndrome in September 2003.  
That letter informed him of the information and evidence that 
he was required to submit, the evidence that the RO would 
obtain on his behalf, and the need for the veteran to advise 
VA of or submit any additional relevant information or 
evidence.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran in September 
2003 notice was provided by the AOJ prior to the present 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thereafter, the claim was readjudicated in a 
November 2004 supplemental statement of the case.  Under the 
facts of this case, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post service treatment 
records, and VA examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

The veteran's March 1987 service entrance examination does 
not reveal a history or diagnosis of chronic fatigue 
syndrome.  In January and March of 1995 the veteran 
complained of persistent fatigue and joint pain.  In March 
1995, the veteran was diagnosed with chronic fatigue 
syndrome.  In April 1995, a Physical Evaluation Board (PEB) 
found that the veteran was unfit for duty.  The PEB indicated 
that the veteran's chronic fatigue syndrome was non-ratable 
because the condition did not contribute to his unfitting 
condition.  Additionally, the PEB found that the veteran's 
left leg discrepancy, low back and left foot pain which were 
secondary to his left leg discrepancy, caused him to be unfit 
for duty and he was separated from active service.  

During a September 1995 VA examination, the veteran 
complained of chronic fatigue.  The veteran's October to 
November 1995 VA outpatient treatment records do not reveal 
complaints or treatment for chronic fatigue syndrome.  The 
veteran was hospitalized from November 8, 1995 to November 
10, 1995.  He complained of depression.  He stated that he 
was moody and irritable for two years.  His symptoms were 
diagnosed as adjustment disorder with a depressed mood. 

The veteran's VA outpatient treatment records from February 
1996 to January 1997 do not reveal a diagnosis or treatment 
for chronic fatigue syndrome.  

The veteran's Counseling/Evaluation Rehabilitation folder is 
associated with his claims file.  In July 1996, the veteran's 
functional capacity to engage in the workforce was assessed.  
Although the veteran reported a history of chronic fatigue 
syndrome, there was no diagnosis of chronic fatigue syndrome 
listed on the assessment.  The evidence in the folder 
revealed that he veteran graduated from California University 
of Pennsylvania in May 2000.   From the fall of 1996 to 
spring of 2000 the evidence in the veteran's 
Counseling/Evaluation Rehabilitation folder does not reveal 
that he complained of chronic fatigue syndrome.  The 
veteran's counselor indicated that that veteran was an above 
average student.  

During the veteran's February 1997 hearing, he testified that 
he initially experienced symptoms of chronic fatigue syndrome 
while he was in-service.  He stated that he slept for ten to 
twelve hours and would wake up exhausted.  

In October 2004 a VA examination was performed.  The veteran 
stated that he was an executive for the Boy Scouts of America 
for five years, and was presently a fundraiser for a non-
profit organization.  He complained of feeling fatigued 
despite sleeping eight to nine hours at night.  He stated 
that he did not nap.  He indicated that the sensation of 
fatigue was unrelated to the amount of his recent activity.  
The examiner diagnosed the veteran's symptoms as chronic 
anxiety syndrome.  

In order to support a claim for service connection, the 
evidence must show that the veteran has the claimed 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Although the veteran was diagnosed with chronic fatigue 
syndrome in March 1995 while on active duty, the veteran's 
medical records after discharge failed to reveal any 
objective evidence of chronic fatigue syndrome.  The veteran 
reported experiencing fatigue, but fatigue in the absence of 
medical evidence of the underlying pathology, does not 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed in part, vacated and remanded in part sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a current medical diagnosis of 
chronic fatigue syndrome, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic fatigue 
syndrome.  

Moreover, even if his complaint of fatigue could be construed 
as a current disability, there is no competent medical 
evidence linking that fatigue to service.  Although the 
veteran reported feeling fatigued, he was an above average 
student and he maintains a full time job.  To date, the 
veteran has not been treated for chronic fatigue syndrome.  
In the absence of evidence linking fatigue to service, 
service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER


Entitlement to service connection for chronic fatigue 
syndrome is denied. 




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


